Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 1 of 6

aid COURT
§. DIS

pigtRiCT OF COLORADO
IN THE UNITED STATES DISTRICT COURT AI9 DEC -6 PH 4:59

FOR THE DISTRICT OF COLORADO
SLFFREY PoC oLWELL
CLERK

DEP. CLK

Civil Action No. BY___-__—_
(To be supplied by the court)

“? a
i chef Sh We ats = , Plaintiff
v k 70) fe Sicila/ Les ereectec nx DISEVCE

 

Hye Lan Plegees.
lon M4 ote LID Sentep Lik cna searstt Spvlel $6
/'SSa Ff Stou pp Ri Senict Meso forlstaiesenent

ho iv om Ash tLe i éhopol dcpSel £70, Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

_ COMPLAINT
Echo! Lalit fe, Voigt Couto Z£IF -30OAZZ Ce

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual's birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 2 of 6

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

Tele! a ShWoul T_AS383 Biles sb Degen do, BUAC7Z

(Name and complete mailing address)

BO 16-10 57

(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: ld Kh Aerkes LG bd Blake S&, Denver dd BOZOR.

(Name and complete mailing address)

SO3AGP AIL 6

(Telephone number and e-mail address if known)

Defendant 2: 1485 Gg Fe Stay pp Le 6 0 blake SE Bywey Co SdIIn

(Name and complete mailing address)

S03 - AGG AB Yb. — SOS-AGG- ANS

(Telephone number and e-mail address if known)

Defendant 3: Lo f- & Is DA al os 1beo blate Leet, dd BaF HKAZ
(Name and complete mailitfg address)

203-49 F-Ala3 -1e -8Y- O91

(Telephone number and e-mail address if known)

 

. a“,
Defendant 4: & 7) Be Sicnaf VECILS Conrhe den Dist hick Lolbfloke sb

ame and complete majjing address)
rap oe Besa

303—-2XG f- bo OOO

(Telephone number and e-mail address if known)
Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 3 of 6

C. JURISDICTION
Identify the statutory authority that allows the court to consider your claim(s): (check one)

CJ Federal question pursuant to 28 U.S.C. § 1331 (claims arising under the Constitution,
laws, or treaties of the United States)

List the specific federal statute, treaty, and/or provision(s) of the United States
Constitution that are at issue in this case.

Jidladek. of if Del Howtercen DWSseks Lk Hak
~ ; 35 O°
Senter DScblbed silenbed has Olly Heid Coppel. (dP LT
LJ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)

Plaintiff is a citizen of the State of

 

If Defendant 1 is an individual, Defendant | is a citizen of 45 Critic fe

If Defendant 1| is a corporation,

Defendant | is incorporated under the laws of (name of
state or foreign nation).

Defendant 1 has its principal place of business in (name of
state or foreign nation).

(if more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)
Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 4 of 6

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D. STATEMENT OF CLAIMS.”

CLAIM ONE: .S¢ del i [eles th Whachencd IHL Yale Donk Joot LIDLRYEM

Supporting facts:“).c 10/4 Shi Nod! 7s whs Ar ol: Hele fed, ws Ae

owe Disvelled acncrete LomP” Dora, ha
Hef Bod WS cn Ane USE a co sole Le aye Ons a4 BE
Jelsse oNiad]] Senict DiSabled | ry oth
donde cope Groton thocaten nese Procite Ti ant
— uss Y Denv£e Der a mre! G' (A ve
Seber pon V

Do biperk feof Her’
a )udeS pte5 Pe ip
4 sledel JO F4 Saint Led Lpher ls
De nu ety ' oe - ap. XPS leo 2} pus
LZ Poik- . ;
yl aqaiss séere p fas cous jor U

De pat
- nt cS 6A*
DAgugs Beth anes feet ab ond lef% Soule!

jept ADE Be plaied “

o eclgcot
jece UNG SBiKe jouer vet fe Pat oF

«cyly DilesbK
Suere pier ble! afrgoush. af p fy2l4 CO
(di age ‘
cue we 0 pp tel
ta. ie A v
Huamaer DP_ a chest ah ite polth> pic B Ae/ 7,
sere Be "2c )9~ Da of, [G4 I' ys
cat ? a 4 7 ¢f CKC 6 fejucle: trsPly

sHneos 7 C6 7ecr 6) 7
Bid Acikayy GMS on oI “fens per toler Di steel LoS MW Gow

nz Syenuel. Canesl fir os Se Oa Pre ic 165 Pyscvil [00 (pig

p é 4--
CC i Ng lb Per jul CS. De nue f Hea
L (5 + l

wlicel ACs Ll nest
. Ds esl apiuct 6

Alte tlie lef bh ve AU EL, . ab t ¢ C/F, -WeW6-16 Sf BS. Biren S
syed HE. oherll- Dect &F Dey en,

june
Cle ruicel
Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 5 of 6

CLAIM TWO:

 

Supporting facts:
Case 1:19-cv-03448-DDD Document1 Filed 12/06/19 USDC Colorado Page 6 of 6

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

a ¢ hho dy wal

(Plaintiff's signature)

Boo- Jes F

(Date)

(Revised December 2017)
